



 
 
 
 
Exhibit 10.46

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


AMENDMENT NUMBER SEVEN TO WAFER SUPPLY AGREEMENT


This Amendment Number Seven (the “Amendment") effective as of Oct. 3rd, 2016
(the “Amendment Effective Date”) amends the Wafer Supply Agreement effective
April 1, 2005, as amended by Amendment number one effective December 19, 2008,
Amendment number two effective September 13, 2010, Amendment number three
effective February 1, 2012, Amendment number four effective April 1, 2015,
Amendment number five effective November 2, 2015 and Amendment number six
effective December 8, 2015 (as amended the “Agreement”) by and between:


(1)
POWER INTEGRATIONS INTERNATIONAL LTD., a Cayman Islands corporation having a
business address at P.O. Box 219 GT., Strathvale House, North Church Street,
George Town Grand Cayman, Cayman Islands ("Power Integrations")



and


(2)
SEIKO EPSON CORPORATION. a Japanese corporation having a place of business at
281 Fujimi, Fujimi-machi, Suwa-gun, Nagano-ken, 399-0293 Japan ("Seiko Epson").



RECITALS
WHEREAS, pursuant to the terms of the Agreement, Power Integrations grants to
Seiko Epson licenses of certain of Power Integrations' intellectual property for
the sole purpose of Power Integrations acquiring from Seiko Epson the
fabrication and supply of wafers of certain power IC products; and


WHEREAS, Power Integrations and Seiko Epson desire to amend the terms of the
Agreement; and


WHEREAS, in accordance with Section 18.10 of the Agreement, the Agreement may be
amended only by an instrument in writing duly executed by authorized
representative of Seiko Epson and Power Integrations.


Now, Therefore, in consideration of the mutual promises contained herein and
other good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the parties hereby amend the Agreement as follows:












1

--------------------------------------------------------------------------------





AGREEMENT


1.    Section 13.1 of the Agreement is deleted in its entirety and replaced with
the following:
13.1 This Agreement shall continue in full force and effect from the Effective
Date until [*], unless earlier terminated as provided herein (“Term”).  After
[*], Seiko Epson may terminate the Agreement as it applies to [*] production
without cause at its convenience upon providing thirty-six (36) months prior
written notice thereof to Power Integrations. After [*], Seiko Epson may
terminate the Agreement as it applies to [*] production without cause at its
convenience upon providing thirty-six (36) months prior written notice thereof
to Power Integrations. The parties agree to negotiate in good faith in [*] for
an extension and commitment by Seiko Epson of [*] production, on mutually
agreeable terms and conditions. In addition, if this Agreement has not been
earlier terminated, the parties agree to negotiate in good faith beginning [*]
year prior to the end of the Term, for this Agreement's continuation for another
[*] year period, on mutually agreeable terms and conditions.
Effective as of the Amendment Effective Date, all references in the Agreement to
the “Agreement” or “this Agreement” shall mean the Agreement as amended by this
Amendment. Except as expressly amended herein, the terms of the Agreement
continue unchanged and shall remain in full force and effect. This Amendment may
be executed in one or more counterparts, each of which shall be considered an
original, but all of which counterparts together shall constitute one and the
same instrument.
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives, effective as of the Amendment Effective
Date.




Seiko Epson Corporation
 
Power Integrations International, Ltd.
 
 
 
 
 
Signature:
/s/ Kazuhiro Takenaka
 
Signature:
/s/ Raja Petrakian
Name:
Kazuhiro Takenaka
 
Name:
Raja Petrakian
Title:
Deputy Chief Operating Officer
 
Title:
President PIIL





2
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

